25 F.3d 1042NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Brian Joseph PACK, Defendant Appellant.
No. 93-6937.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1994.Decided June 14, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  Richard L. Voorhees, Chief District Judge.  (CR-90-227-A, CA-93-39-1)
Brian Joseph Pack, appellant pro se.
Jerry Wayne Miller, Office of the United States Attorney, Asheville, NC, for appellee.
W.D.N.C.
AFFIRMED.
Before RUSSELL, PHILLIPS and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order that construed his motion under Fed.R.Crim.P. 35 as a 28 U.S.C. Sec. 2255 (1988) motion and denied it.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Pack, No. CR-90-227-A;  CA-93-39-1 (W.D.N.C. Aug. 19, 1993).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Pack's motion for appointment of counsel.   See Whisenant v. Yuam, 739 F.2d 160 (4th Cir.1984)